         Case 1:21-mj-00002-GMH Document 7 Filed 01/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                :              21 MJ 02 (GMH)

v.                                           :

BRANDON HARGRAVES                            :

Defendant.                                   :


                                            ORDER

       Upon consideration of defendant Brandon Hargraves’ Unopposed Motion For

                                                                                 8th
Modification of Conditions of Release and the entire record herein, it is this ___________ day of

January, 2021,

       ORDERED, that the defendant’s motion is granted and defendant Brandon Hargraves is

permitted to leave the residence where he is currently under home detention from Monday to

Friday, from 6:00 a.m. until 7:00 p.m. All other conditions of pretrial release remain unchanged.

The defendant must follow any other conditions established by Pretrial Services.

                                                                  G. Michael
                                                                  Harvey
                                             _________________________
                                             G. MICHAEL HARVEY
                                             United States Magistrate Judge
